Order entered July 19, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-10-01613-CV

                     IN THE INTEREST OF D.T.K., A MINOR CHILD

                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-07-12791

                                           ORDER
                Before Chief Justice Wright and Justices Francis and Lang-Miers

       We GRANT appellee’s June 20, 2013 motion and SEVER her cross-appeal so as to

make our March 26, 2012 memorandum opinion on rehearing final. Appellee’s cross-appeal is

docketed as appellate cause number 05-13-00952-CV and is styled In the Interest of D.T.K., A

Minor Child.    The record filed in cause number 05-10-01613-CV is considered also filed in

cause number 05-13-00952-CV.

       We DIRECT the Clerk of the Court to transfer the following documents from cause

number 05-10-01613-CV into cause number 05-13-00952-CV:

(1) the Court’s May 8, 2012 order denying appellee’s motion for rehearing;
(2) appellee’s April 3, 2012 motion for rehearing;
(3) the Court’s March 26, 2012 opinion;
(4) the Court’s March 26, 2012 order;
(5) the Court’s January 5, 2012 order;
(6) appellee’s January 3, 2012 motion for extension of time to file motion for en banc
reconsideration;
(7) appellee’s December 21, 2011 motion for en banc reconsideration;
(8) the Court’s December 5, 2011 order;
(9) the Court’s December 5, 2011 memorandum opinion;
(10) appellant’s October 31, 2011 response to brief in support of affidavit of indigency;
(11) appellee’s October 24, 2011 brief in support of motion to review trial court’s order
sustaining objection to affidavit of indigence;
(12) the Court’s October 12, 2011 order;
(13) the Court’s July 20, 2011order;
(14) appellant’s May 31, 2011 notice of filing;
(15) appellee’s May 9, 2011 docketing statement;
(16) the court reporter’s May 6, 2011 first amended contest of affidavit of inability to pay costs;
(17) appellee’s April 27, 2011 notice of cross-appeal;
(18) appellee’s April 27, 2011 affidavit of inability to pay costs; and
(19) a copy of this order.

       In the interest of justice, we ABATE the appeal in cause number 05-10-01613-CV. That

appeal shall be reinstated upon final disposition of appellee’s petition for review currently

pending under cause number 12-0501 in the Texas Supreme Court.




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE